Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US20150261298).

As to claim 1, Li shows:
A method, and corresponding computer program product comprising code, stored in a non-transitory computer-readable storage medium, comprising:
receiving, from a first sensor of a device, first sensor output of a first type (¶ [0018]) (e.g., the device 104 features a first sensor 106 comprising an accelerometer that is capable of detecting the orientation and/or motion of the device);

providing the first sensor output and the second sensor output as inputs to a machine learning model, the machine learning model having been trained to output a predicted gesture based on sensor output of the first type and sensor output of the second type (¶ [0025]) (e.g., the device 104 may provide a training mode 202, wherein the user 102 may train the device 104 to recognize a new gesture 110 or the particular manner in which the user 102 performs a known gesture 110);
providing a predicted gesture based on an output from the machine learning model (¶ [0027]) (e.g., , during 314 a recognition mode 210, monitor 316 the sensor output 108 of the sensor 106; and upon detecting that the sensor output 106 matches the identified sensor output 208 associated with the gesture 110, perform 318 the action 114 associated with the gesture 110);
and adjusting an audio output level of the device based on the predicted gesture, wherein the device comprises an audio output device (¶ [0018]) (e.g., toggling the volume of the device 104 between an audible setting and a mute setting).

As to claims 2, 16, Li shows:
wherein the first sensor and the second sensor do not include touch sensors and the predicted gesture comprises a predicted touch-based gesture  (¶ [0018]) (e.g., microphone, accelerometer).


As to claims 3, 17, Li shows:
wherein each of the first sensor and the second sensor comprises at least one of an accelerometer, a microphone or an optical sensor (¶ [0018]) (e.g., microphone, accelerometer).

As to claims 4, 18:
wherein the first sensor output and the second sensor output correspond to sensor input detected from a gesture provided by a user with respect to the device, wherein the gesture provided by the user is a touch-based gesture (¶ [0022]) (e.g., the device 104 may be preprogrammed to associate the "pinch" touch-based gesture 110 only with the "zoom out" action 114).

As to claim 5:
The method of claim 1, wherein an action is performed when a particular prediction is received a particular number of times (¶ [0022]) (e.g., user 102 may wish to associate a new or previously recognized gesture 110 with a particular action 114).


As to claim 8, Li shows:
A device, comprising:
a sensor; at least one processor; and a memory including instructions that, when executed by the at least one processor (fig. 6, el. 602), cause the at least one processor to:
receive sensor output of a predefined type from the sensor, the sensor being a non-touch sensor (¶ [0018]) (e.g., the device 104 features a first sensor 106 comprising an accelerometer that is capable of detecting the orientation and/or motion of the device);
provide the sensor output to a machine learning model, the machine learning model having been trained to output a predicted touch-based gesture based on prior sensor output of the predefined type (¶ [0025]) (e.g., the device 104 may provide a training mode 202, wherein the user 102 may train 
provide a predicted gesture based on output from the machine learning model (¶ [0027]) (e.g., , during 314 a recognition mode 210, monitor 316 the sensor output 108 of the sensor 106; and upon detecting that the sensor output 106 matches the identified sensor output 208 associated with the gesture 110, perform 318 the action 114 associated with the gesture 110);
and adjust an audio output level of the device based on the predicted gesture (¶ [0018]) (e.g., toggling the volume of the device 104 between an audible setting and a mute setting).

As to claim 9, Li shows:
The device of claim 8, wherein the sensor comprises at least one of:
an accelerometer, a microphone or an optical sensor  (¶ [0018]) (e.g., microphone, accelerometer).

As to claim 10, Li shows:
The device of claim 8, wherein the sensor output corresponds to a gesture provided by a user with respect to the device (¶ [0022]) (e.g., the device 104 may be preprogrammed to associate the "pinch" touch-based gesture 110 only with the "zoom out" action 114).

As to claim 11, Li shows:
The device of claim 10, wherein the gesture provided by the user is a touch-based gesture (¶ [0022]) (e.g., the device 104 may be preprogrammed to associate the "pinch" touch-based gesture 110 only with the "zoom out" action 114).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 6, 7, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20150261298) in view of Sreeram et al. (US20080146290, Sreeram).

As to claims 6, 7, 12, 13, 19, 20:
Li shows a method, corresponding device, and corresponding computer program product, substantially as claimed, as specified above. 
Li fails to specifically show: 
wherein the predicted gesture comprises at least one of:
a start swipe up, a middle swipe up, an end swipe up, a start swipe down, a middle swipe down, an end swipe down or a non-swipe;

wherein the predicted gesture is based on at least in part on the middle swipe up or the middle swipe down, and adjusting the audio output level includes increasing or decreasing the audio output level of the audio output device by a particular increment, or wherein adjusting the audio output level is based at least in part on a first distance based on the start swipe up, the middle swipe up, and the end swipe up, or a second distance based on the start swipe down, the middle swipe down, and the end swipe down, and adjusting the audio output level includes increasing or decreasing the audio output level of the audio output device in proportion to the first distance or the second distance.
In the same field of invention, Sreeram teaches: changing a mute state of a voice call from a Bluetooth headset. Sreeram further teaches: 

wherein the predicted gesture is based on at least in part on the middle swipe up or the middle swipe down, and adjusting the audio output level includes increasing or decreasing the audio output level of the audio output device by a particular increment, or wherein adjusting the audio output level is based at least in part on a first distance based on the start swipe up, the middle swipe up, and the end swipe up, or a second distance based on the start swipe down, the middle swipe down, and the end swipe down, and adjusting the audio output level includes increasing or decreasing the audio output level of the audio output device in proportion to the first distance or the second distance (abstract; ¶ [0010]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Sreeram before the effective filing date of the invention, to have combined the teachings of Sreeram with the method, corresponding device, and corresponding computer program product as taught by Li. 
One would have been motivated to make such combination because a way to quickly select a volume selector from the headset would have been obtained and desired, as expressly taught by Sreeram (¶ [0006]).

As to claim 14, Li further shows:
The device of claim 8, the device further comprising a second sensor, the instructions further causing the at least one processor to:
receive second sensor output of a second predefined type from the second sensor, the second sensor being a non-touch sensor (¶ []);



It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. 		[U.S. 11270565]
Sharifi et al.		[U.S. 10803408]
Badr et al. 		[U.S. 10535005]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany NÃºÃ±ez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/14/2022